

EXHIBIT 10.4


WERNER ENTERPRISES, INC.
NAMED EXECUTIVE OFFICER COMPENSATION




On December 2, 2013, the Compensation Committee (the “Committee”) of the Board
of Directors of Werner Enterprises, Inc. (the “Company”) approved the following
base salaries and performance-based compensation awards, in the form of annual
cash bonuses, for the Company’s principal executive officer, principal financial
officer and other named executive officers. The 2013 annual cash bonuses were
awarded under the Company’s discretionary annual cash bonus program and were
paid on December 3, 2013. Such performance-based compensation awards are
determined at the sole discretion of the Committee.
 


Name
 


Base Salary
 


Cash Bonus
Gary L. Werner
Chairman
 


$505,000
 


$300,000
 
 
 
 
 
Gregory L. Werner
Vice Chairman and Chief Executive Officer
 


$720,000
 


$350,000
 
 
 
 
 
Derek J. Leathers
President and Chief Operating Officer
 


$519,000
 


$320,000
 
 
 
 
 
John J. Steele
Executive Vice President, Treasurer and Chief Financial Officer
 


$235,000
 


$115,000
 
 
 
 
 
James A. Mullen
Executive Vice President and General Counsel
 


$360,800
 


$110,000



The named executive officers are also eligible to receive long-term incentive
compensation, in the form of equity awards, at the sole discretion of the
Committee. Equity awards are granted pursuant to the terms of the Werner
Enterprises, Inc. Amended and Restated Equity Plan and either the Form of Notice
of Grant of Nonqualified Stock Option, the Form of Restricted Stock Award
Agreement or the Form of Performance-Based Restricted Stock Award Agreement, all
of which are filed as exhibits to the Company's Form 10-K. To the extent
required by SEC regulations, equity awards granted to the Company’s named
executive officers are reported on Form 4 filings with the Securities and
Exchange Commission.


In addition to the cash and equity compensation described above, certain of the
Company’s named executive officers may also receive the following other
compensation and perquisites: matching contributions to the Company’s 401(k)
retirement savings plan and employee stock purchase plan, personal use of a
Company-provided vehicle, country club membership, personal medical care
membership program and income tax preparation services. The named executive
officers are also eligible to participate in voluntary health and welfare
benefit programs sponsored by the Company.

